               Case 1:20-po-00344-SAB Document 4 Filed 11/13/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B. TAYLOR
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                           Case No. 1:20-po-00344-SAB
11                           Plaintiff,
                                                         MOTION AND ORDER FOR DISMISSAL
12   v.
13   MARTIN J. ZEPEDA,
14                           Defendant.
15

16

17 The United States of America, by and through McGregor W. Scott, United States Attorney, and William

18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:20-po-00344-
19
     SAB against MARTIN J. ZEPEDA, without prejudice, in the interest of justice, pursuant to Rule 48(a)
20
     of the Federal Rules of Criminal Procedure.
21

22

23 DATED: November 13, 2020                                Respectfully submitted,
24                                                         McGREGOR W. SCOTT
                                                           United States Attorney
25
                                                   By:     /s/ William B. Taylor
26                                                         WILLIAM B. TAYLOR
                                                           Special Assistant U.S. Attorney
27

28
                                                          1
29                                                                                           U.S. v. Zepeda
                                                                               Case No. 1:20-po-00344-SAB
30
            Case 1:20-po-00344-SAB Document 4 Filed 11/13/20 Page 2 of 2



 1                                       ORDER
 2
   IT IS HEREBY ORDERED that Case No. 1:20-po-00344-SAB against MARTIN J. ZEPEDA be
 3 dismissed, without prejudice, in the interest of justice.

 4

 5 IT IS SO ORDERED.

 6 Dated:   November 13, 2020
                                           UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                             2
29                                                                           U.S. v. Zepeda
                                                               Case No. 1:20-po-00344-SAB
30
